         Case 1:16-cv-01724-RC Document 103 Filed 04/16/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

WILDEARTH GUARDIANS, and              )
PHYSICIANS FOR SOCIAL RESPONSIBILITY )
                                      )
           Plaintiffs,                )
                                      )
      v.                              )                    Case No. 1:16-cv-01724-RC
                                      )
DAVID BERNHARDT, BRIAN STEED, and     )
U.S. BUREAU OF LAND MANAGEMENT        )
                                      )
           Defendants,                )
                                      )
WESTERN ENERGY ALLIANCE,              )
PETROLEUM ASSOCIATION OF WYOMING, )
AMERICAN PETROLEUM INSTITUTE,         )
STATE OF COLORADO, STATE OF UTAH, and )
STATE OF WYOMING.                     )
                                      )
           Defendant-Intervenors.     )


         PLAINTIFFS’ RESPONSE TO FEDERAL DEFENDANTS’ NOTICE OF
           COMPLIANCE WITH THE COURT’S MARCH 19, 2019 ORDER


       Plaintiffs hereby respond to Federal Defendants’ Notice to the Court regarding

compliance with the Court’s March 19, 2019 Order. Dkt. 102 (April 12, 2019). On the evening

of April 19, 2019, Federal Defendants informed the Court and the Parties that they had

completed “a supplemental environmental assessment to address the issues identified in the

Court’s Memorandum Opinion.” Federal Defendants also stated that they would be posting the

environmental assessment to the Bureau of Land Management’s (“BLM’s”) website that

evening, and that the posting initiated a 10-day comment period ending on April 22, 2019.

       Because of BLM’s abbreviated public comment period, which encompasses two

weekends and only five business days in between, Plaintiffs will seek from BLM an extension of
          Case 1:16-cv-01724-RC Document 103 Filed 04/16/19 Page 2 of 3



the 10-day comment period. An extension is necessary to provide Plaintiffs, and the interested

public, sufficient time to review the environmental assessment and craft detailed comments to

ensure that the agency’s analyses have complied with the Court’s direction by addressing the

deficiencies recognized by the Court in the agency’s previous analyses, and with the

requirements of the National Environmental Policy Act.

       The Court retained jurisdiction over BLM’s leasing decisions for Wyoming, and also

gave Plaintiffs leave to “again address whether BLM fulfilled its NEPA obligations” with respect

to the remanded Wyoming leasing decisions. Memorandum Opinion at 60. Once Plaintiffs have

completed their review of BLM’s supplemental environmental assessment, if they conclude that

BLM has not complied with NEPA by giving “serious consideration” to this Court’s concerns,

id. at 59, Plaintiffs will seek leave to amend their Complaint. Plaintiffs will also confer with the

Parties on a briefing schedule for the amended claim challenging BLM’s supplemental

environmental analysis.



Respectfully submitted on the 16th day of April 2019,


/s/ Samantha Ruscavage-Barz                           /s/ Kyle Tisdel
Bar No. CO0053                                        CO Bar No. 42098
WildEarth Guardians                                   Western Environmental Law Center
516 Alto Street                                       208 Paseo del Pueblo Sur, Ste. 602
Santa Fe, NM 87501                                    Taos, NM 87571
(505) 401-4180                                        (575) 613-8050
sruscavagebarz@wildearthguardians.org                 tisdel@westernlaw.org
                                                      (admitted Pro Hac Vice)
Counsel for Plaintiffs




                                                  2
         Case 1:16-cv-01724-RC Document 103 Filed 04/16/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

        I hereby certify that on April 16, 2019 I electronically filed the foregoing RESPONSE
with the Clerk of the Court via the CM/ECF system, which will send notification of such filing to
all counsel of record.



                                            /s/ Samantha Ruscavage-Barz
                                            Counsel for Plaintiffs




                                               3
